DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  (Note Proceedings of the National Academy of Sciences (2014), 111(20), pp. 11127-11132, cited in the IDS, page 11127, column 1, last line).  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The phrase for example (“…e.g. a deoxycytidine analog…”) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The identity of the listed compounds is unclear because they are undefined.  Note incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.  Incorporation by reference is a necessity doctrine, not for applicant’s convenience (MPEP 2173.05(s)). 
	The examiner respectfully suggests that the pertinent compounds of Table 3 be explicitly included in claim 21.  

Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-8, 14-16, 18-22 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Science Translational Medicine (2014), 6(242), 242:ra84 (author manuscript pp. 1-24) as applied to the claims above, and further in view of Proceedings of the National Academy of Sciences (2014), 111(30), pp. 11127-11132, and, with respect to claim 21, further in view of Journal of Medicinal Chemistry (2011), 54(8), pp. 3037-3050 (author manuscript pp. 1-28), all cited in the IDS.
Inventor teaches a method of prolonging survival in a subject in need of cancer treatment comprising administering a regimen of one or more chemotherapeutic agents, an inhibitor of soluble epoxide hydrolase (sEHi) and a non-steroidal anti-inflammatory drug (NSAID) wherein the NSAID inhibits one or more enzymes selected from COX-1, COX-2 and 5-lipoxygenase (5-LOX) (claim 1).  Independent clam 4 teaches this same method albeit proceeded by a preamble with a slightly different wording (“…method of reducing or inhibiting tumor growth…”).  (The examiner presumes, for purposes of examination, that claims 1 and 2 are functionally equivalent claims.  Prolonging survival 

Science Translational Medicine (2014), 6(242), 242:ra84 (author manuscript pp. 1-24) teaches that COX-2 inhibition potentiates anti-angiogenic cancer therapy and prevents metastasis in preclinical models (abstract).  

Proceedings of the National Academy of Sciences (2014), 111(30), pp. 11127-11132 teaches that the dual inhibition of COX-2 and soluble epoxide hydrolase (sEH) synergistically suppresses primary tumor growth and metastasis (abstract).  The COX-2/sEH Dual Inhibitor PTUPB Inhibits Angiogenesis; page 11130, column 1, COX-2/sEH Dual Inhibitor PTUPB Inhibits Primary Tumor Growth and Metastasis.  

Journal of Medicinal Chemistry (2011), 54(8), 3037-3050 (author manuscript pp. 1-28) teaches a number of dual COX-2/sEH inhibitors (page 26, Table 1).  

It is clear from Science Translational Medicine (2014), 6(242), 242:ra84 (author manuscript pp. 1-24) that the soluble tumor-derived factor prostaglandin E2 (PGE2) promotes vascular endothelial growth factor (VEGF) independent angiogenesis.  The author’s results demonstrate the importance of the COX-2/PGE2 pathway in mediating resistance to VEGF pathway blockade and therefore the importance of the inhibition of COX-2 in cancer therapy.  For instance, a combined anti-VEGF therapy (anti-VEGFR2 antibodies, i.e. an anti-neoplastic chemotherapeutic agent) and celecoxib (a COX-2 inhibitor), and the combined axitinib (i.e. an antineoplastic tyrosine kinase inhibitor) and celecoxib, are combinations explicitly taught as utilized in colorectal cancer models (CT26) (page 7, Dual VEGF/COX-2 pathway blockade improves anti-angiogenic activity).  
Proceedings of the National Academy of Sciences (2014), 111(30), pp. 11127-11132 teaches that the dual inhibition of COX-2 and soluble epoxide hydrolase (sEH) synergistically inhibits primary tumor growth and metastasis by suppressing tumor angiogenesis.  That being the case, it would have been obvious to one of ordinary skill Science Translational Medicine (2014), 6(242), 242:ra84 (pp. 1-24).  One of ordinary skill would have been motivated to do so, and with a reasonable expectation of success, given the teaching of Proceedings of the National Academy of Sciences (2014), 111(30), pp. 11127-11132 which states that inhibition of both COX-2 and sEH synergistically suppresses tumor angiogenesis and thus growth.  

With respect to claims 7 and 18, and absent unexpected results, the claimed order and route of administration of the components of the instant regime represent nothing more than the optimized results of ordinary and routine laboratory and/or clinical experimentation.  One of ordinary skill, before the effective filing date of the instant invention, would have found it obvious to optimize, and with a reasonable expectation of success, the order and route of regime component administration (just as one of ordinary skill would have found it obvious to optimize other clinically pertinent parameters such as dosage, dosage frequency, etc.).  
With respect to claim 16, while celecoxib, as noted above, is utilized as an example of a COX-2 inhibitor in the method of Science Translational Medicine (2014), 6(242), 242:ra84 (author manuscript pp. 1-24), the reference also explicitly states that NSAIDs in general are applicable in the method and suggests further study (page 9, Discussion, first paragraph, line 9; page 10, third paragraph, line 2).  That is, one of ordinary skill, before the effective filing date of the instant invention, would have found it 
With respect to claim 21, it would have been obvious to one of ordinary skill, before the effective filing date of the instant invention, to substitute other known dual COX-2/sEH inhibitors for the dual inhibitor PTUPB.  The dual inhibitors of instant claim 21 are the dual inhibitors of Journal of Medicinal Chemistry (2011), 54(8), 3037-3050 (author manuscript pp. 1-28).  It is well settled that it is a matter of obviousness for one of ordinary skill to select a particular component from among many disclosed by the prior art, as long as it is taught that the selection will result in the disclosed effect.  In re Corkill, 771 F.2d. 1496, 1500 (Fed. Cir. 1985).  
	
	Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The subject matter of claims 12 and 13 would also be allowable subject matter once the 112 rejections outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art is the prior art outlined above in the 103 rejection.  The cited prior art does not, either individually nor in combination, teach, show, suggest or make obvious to one of ordinary skill the instant methods where the chemotherapeutic agent is a platinum coordination complex or a nucleoside analog.  There is no motivation to choose these particular agents from the host of disparate classes of chemotherapeutic agents (small molecules, biologics, immunotherapies, etc.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        9/11/2021